Citation Nr: 1752727	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office. 

In October 2013, the Veteran offered testimony at a Travel Board hearing before the Board.  A transcript of the hearing is associated with the evidentiary record.  

In June 2014, this matter was remanded for further development.

In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and a history of substance abuse.  As this decision represents a full grant of the benefit sought, the issue of service connection for a psychiatric disorder, to include PTSD and major depressive disorder, is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

After efforts to comply with the Board's June 2014 remand action were undertaken, this matter was returned to the Board.  In September 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over her October 2013 hearing is no longer available, and she was given an opportunity to request a new hearing before another VLJ pursuant to 38 C.F.R. § 20.707 (2017).  The Veteran was informed that if no response was received within 30 days from the date of the September 2017 notice letter, the Board would assume she did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the September 2017 notice letter, and as such, assumes the Veteran does not request another hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2014 remand, the Board instructed the AOJ to associate the Veteran's VA outpatient treatment records dated through August 2013 with the evidentiary record.  To date, the Veteran's VA treatment records dated from August 2009 through August 2013 are not associated with the evidentiary record.  Further, it appears the Veteran's full outpatient treatment records from October 2007 through July 2008 are not of record.  An August 2014 VA audiology consultation note indicates an audiogram from testing performed on that date is associated with the "Tools" function of the Computerized Patient Records System (CPRS), however the Board is unable to access the CPRS system.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records and associate them with the evidentiary record.

In the June 2014 remand, the Board also instructed the AOJ to afford the Veteran a new VA examination as the Veteran testified her hearing loss had worsened since her last examination.  In July 2015, the Veteran was afforded a VA examination, but the examiner indicated the Veteran's puretone testing results were not reliable, and therefore were not valid for rating purposes.  The Veteran was scheduled for another VA audiology examination in November 2016, but failed to report for this examination.  However, in February 2017 the Veteran requested to be scheduled for a new VA audiology examination, stating she was not informed of the missed examination appointment until it had passed.  The Board notes the Veteran did appear for four other scheduled VA examinations in November 2016, indicating she has been willing to report for scheduled examinations.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current severity of her service-connected hearing loss.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include full treatment records from October 2007 to July 2008, August 2009 through August 2013, and July 2017 to the present.  The AOJ should also obtain all VA outpatient audiometric testing results from June 2007 to the present, to include from the August 2014 VA audiology consultation.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

To the extent possible, the examiner is asked to address the possible discrepancies between the Veteran's speech discrimination results upon VA examination in September 2007 and July 2008 and the seemingly improved scores upon VA examination in September 2009 and July 2015.  

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

